Case 1:20-mc-91087-LTS Document1 Filed 02/14/20// Pagel of 46) 3 Y—

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

ans

V C 1
REC oe a

JODY ELLIOTT LMHC

Plaintiff Case No:

V.

OFFICER, JAMES JOHNSON, SALM POLICE DEPARTMENT
V.

CATALDO AMBULANCE SERVICE

BASIS FOR FEDERAL JURISDICTION
This complaint is an amended petition removed from Newburyport District
Court on February 5th 2020.
Civil Action No: 1977CVO1299B
Foundation for Removal:
The Defendant, Office Johnson, informed Plaintiff that his assault of
Plaintiff was conducted as an Officer of the Salem Police Department.

Plaintiffs original petition states Officer Johnson was acting as a citizen and
Case 1:20-mc-91087-LTS Document 1 Filed 02/14/20 Page 2 of 15

misused his authority as a Police Officer. As the Defendant was acting
under color of State Law, his actions invoke Title 18 USC section 242 and
Federal Court Jurisdiction.

Following Plaintiff's filing in State Court, she discovered that Catadlo
Ambulance Service, to support Officer Johnson’s use of force, recorded in
Plaintiffs Medical Records the false information that Plaintiff assaulted a
Police Officer and two medical personal. Cataldo’s false information
resulted in the loss of Plaintiffs Physician and 6 months of Plaintiff without a
medical doctor. This information altered the scope of Plaintiffs petition.
Cataldo Ambulance’s actions invoke Title 118 USC 1038, and, as their
actions violate Federal Statue and resulted in injury, the complaint
falls under Federal Jurisdiction.

Plaintiff is bringing this complaint under Constitutional Law. Plaintiff is
stating that Officer Johnson’s assault and battery violated her 4th
Amendment right through unreasonable search and seizure; a Federal
Question, thus Federal Jurisdiction.

Plaintiff is informing the Court that Officer Jonnson, through past actions,
can be applicable under Judge Burroughs order to enjoin Plaintiff from filing

further FRIVOLOUS lawsuits without leave of her court. Frivolous: silly and
Case 1:20-mc-91087-LTS Document1 Filed 02/14/20 Page 3 of 15

foolish. Plaintiffs complaint is neither silly or foolish. Plaintiffs complaint

has merit and Federal Court Jurisdiction.

“The Plaintiff is so litigious that she was actually enjoined from filing further
c molaints in ral rt. ...While t rder enjoinin

 

iscretion to grant or deny injunction relief. That bein id, the underlyi
r ns for enjoinin Plaintiff f fillng more pr mplaints in
F | rt coul il _...In Particular ...as much of an

r ith tto thi rt system as it with the Feder
Court.

As Judge Burroughs order is being used to support the dismissal of the
above complaint in State Court, the complaint must return to the Court
who implemented the unconstitutional (1st Amendment) order.

It should be noted that due to the restriction on Plaintiff's pleadings by
Judge Burroughs, the Defendant has chosen to use the Slander (Elliott v

Honor Segal. et al) by the Defendant, named in that complaint, as a

Defense; Officer johnson was also aware of the Plaintiff's history of alleged
mental illn nd di tiv havior previ neighbors “claimed th
he was menially ill and h long and well mented hist f
Case 1:20-mc-91087-LTS Document1 Filed 02/14/20 Page 4 of 15

disruptive behaviors..... The Defendant is claiming that slanderous
statements made by the previous defendant, regarding Plaintiffs mental
health, allowed the assault by Officer Johnson. The use of this defense
ensures that Plaintiff can not petition the Federal Court. As this action is
unconstitutional it further supports Federal Jurisdiction.

Plaintiff is claiming Federal Jurisdiction pursuit to 28 USC 1331
Plaintiff will follow the instructions put forth by Judge Burroughs and summit
this claim as she instructs. Judge Burroughs can not prejudice Plaintiff for
filing a Frivolous Complaint as this complaint has merit and the injuries

suffered were of a severe nature.

COMPLAINT FOR A CIVIL CASE

* 1. Parties to this complaint:
A. Plaintiff: Jody Elliott, LMHC
163 North St

Salem MA 01970
Case 1:20-mc-91087-LTS Document 1 Filed 02/14/20 Page 5 of 15

(978) 778-4935

mail.

B. Defendant: Officer James Johnson, Salem Police Department (SPD)
Defendants Legal Representation:
Attorney Tom Donahue
Brody, Hardoon, Perkins and Keston, LLP
699 Boylston St.

Boston MA 02116

Defendant: Cataldo Ambulence
137 Washington Street
Somerville MA 02143

(617) 625-0126

STATEMENT OF THE CLAIM
Case 1:20-mc-91087-LTS Document 1 Filed 02/14/20 Page 6 of 15

Plaintiff has informed Officer Johnson, on numerous occasions, to remain
outside her home and not to involve himself in her life. Since 2014 Plaintiff
has viewed Officer Johnson as an angry, unethical, Police Officer. Officer
Johnson has reinforced Plaintiffs view by entering her home without
permission in the past.

On August 31st 2019, Defendant Officer Johnson, entered Plaintitfs home
in the guise of assisting Medical Personnel, who had responded to a 911
call for medical assistance. Officer Johnson used the circumstances to
brutally assault Plaintiff and place her in restraints. Once restrained he
ordered Cataldo Ambulance to transport Plaintiff to Salem Hospital. Within |
20 minutes Plaintiff was released from the Hospital. The Attending
Physician found Plaintiff cognitively aware and capable of making her own
medical decisions.

On that date, after a 2 hour rest, Plaintiff went to the Salem Police
Department to file a complaint for assault. Plaintiff was informed by Lt.
Gaudet that she could not file a complaint as Capt. Stevens was
unavailable until Tuesday. Labor day weekend. Officer Gaudet continued
on to inform Plaintiff there was no incident report regarding her address.

Plaintiff agreed to return on Tuesday. Plaintiff did not return to the Police
Case 1:20-mc-91087-LTS Document 1 Filed 02/14/20 Page 7 of 15

Station until Thursday due to the injuries she received in the assault.
Plaintiff laid in bed for three days, vomiting severely, which she contributes
to the head injury inflicted on her by Officer Johnson. Plaintiff did not return
to the hospital for aid due to the humiliation she experienced on her
previous visit.

When Plaintiff returned to the Salem Police Station on Thursday, Capt.
Stevens was again ,unavailable for Plaintiff to file a complaint. Plaintiff
checked incident reports and found one for the date and address . Officer
Johnson had filed a report upon discovering that Plaintiff was going to file a
report of assault and battery. The Incident Report's tone is very angry,: he
starts with the fictional statement that Plaintiffs daughter dismisses Medical
Personnel when they respond to her 911 calls. Plaintiffs daughter does not

participate in this habit. Officer Johnson goes on to state: All during

medi nd fire int tion with MS Elliott W. rative, |
lligerent rofan insulting lan . xpr
islike for this offi | attempted to remain away from much

possible. This statement is untrue as evidenced by the fact that Plaintiff

allowed the medical personnel, on two occasions, to test her blood for
Case 1:20-mc-91087-LTS Document 1 Filed 02/14/20 Page 8 of 15

sugar content; a very invasive procedure. If Plaintiff was uncooperative
then how did the EMT personal obtain her blood ?

When the EMT’s were conducting their medical evaluation, EMT Joshua
Wilkins would not enter the Kitchen where EMT Manning was conducting
the evaluation. Joshua Wilkin’s remained in another room, popping his
head in and out, reporting to Officer Johnson, who stood out of sight,
behind him. Joshua Wilkins behavior was causing anxiety in Plaintiff, who
finally stated she did not like what he was doing and that she did not like
him.

Next Plaintiff was informed that due to her low blood sugar she would have
to be transported to Salem Hospital - she had no choice. Of importance,
not once during the events of that morning did the EMT’s or Officer
Johnson allowed Plaintiff to rest and drink a “boost”; the proven method for
addressing Plaintiffs episodes of Low sugar.

When Plaintiff was informed she would be forcefully taken to the Hospital
she left the kitchen and ran into the Parlor. Plaintiff needed a few minutes
to figure out how to manage this increasingly threatening situation. Plaintiff
acknowledges she threw a coach pillow at the parlor door in an attempt to

close it. EMT Wilkins walked in the door and the pillow hit him instead. This
Case 1:20-mc-91087-LTS Document1 Filed 02/14/20 Page 9 of 15

is the alleged Assault on EMT Wilkins. Plaintiff was in the parlor less then a
minute before Officer Johnson entered and forcefully grabbed her wrist.
Plaintiff, instinctually, slapped Officer Johnson’s hand away. The second
this action happened Plaintiff knew she was in danger. Officer Johnson
stated Plaintiff assaulted him and grabbed her right arm and twisted it up
Plaintiffs back. Next, He dragged Plaintiff to the stairs that led to the exit of
her home. Plaintiff grabbed the stairwell and told Officer Johnson that she
did not have to go to the Hospital, she just needed to drink a boost. Officer
Johnson ignored her, and in an attempt to force the release of Plaintiffs
hold on the stairs, twisted her right arm so far up her back that Plaintiff
screamed. When they heard Plaintiff scream, Plaintiff's daughter, who had
been instructed by Officer Johnson to remain in her room and not leave
(Plaintiffs daughter is her medical proxy) and Plaintiff's grandson, left their
rooms and came out to protect Plaintiff. Plaintiffs daughter informed Officer
Johnson to stop his assault and Plaintiff's grandson stated that this could
not be the result of low blood sugar. Officer Johnson ignored the comments
of Plaintiffs family to cease the brutality and continually pushed Pliantiffs
right arm up her back until the pain forced her to let go of the stairwell.

Once Plaintiff let go, Officer Johnson slammed Plaintiff's face into the
Case 1:20-mc-91087-LTS Document1 Filed 02/14/20 Page 10 of 15

stairs, at the bridge of her nose, and then, slammed Plaintiffs left arm (the
one she was holding on to the stairwell with) onto the Stairs numerous
times, until Plaintiff could no longer feel sensation in it. Next, Officer
Johnson, pulled Plaintiff, face down the stairs while keeping her right arm
pressed up her back. Somehow, during the struggle, Plaintiff injured her
back severely (photos) The weight of Officer Johnson ? Plaintiff is of light
weight; at 5’ feet 7 “ she weighs in between 130 and 134 Ibs. . Plaintiff was
next physically restrained and placed in Cataldo Ambulance and sent to the
Hospital. These actions were on Public Display and humiliated Plaintiff.
EMT Manning accompied Plaintiff to the Hospital. EMT Manning kept
stating, “I never touched you.” and “I never laid a hand on you”. It was
clear EMT Manning was concerned regarding the events that occurred.
Officer Johnson did incorporate him; claiming that Plaintiff assaulted two
EMT’s. Joshue Wilkins and EMT Manning.

When Plaintiff arrived at the hospital she was embarrassed at the attention
the Hospital staff was giving her. It is true, following the assault she was
angry and yelled at the Ambulance Driver. Anyone who works with
Traumatized victims will understand this post trauma anger; it is pure

survival at this point. The presenting Physician was patient considering

10
Case 1:20-mc-91087-LTS Document1 Filed 02/14/20 Page 11 of 15

Plaintiffs emotional state. He asked Plaintiff a few questions and quickly
determined that Plaintiff was coherent and able to determine her own
medical care. She was discharged within minutes. There was no MEDICAL
NEED for Plaintiff to go to the hospital. At all times the presenting
Physician kept a 6 foot distance from Plaintiff. At one point, when he
inquired about injuries, Plaintiff asked him to examine her back; for some
reason the pain in her back was extreme, however, as the Physician
approached her, Plaintiff became frightened and told him not to come
closer. This is a common response from anyone who has been assaulted.
Plaintiff left the hospital, dressed in only her night shift. Outside the
Hospital, crying, Plaintiff was immediately picked up by her daughter who
was driving into the Hospital Parking Lot at that time.

A few hours later Plaintiff went to the Salem Police Department to file
assault charges.

A few weeks later, Plaintiff went to her Primary Care doctor due to her nose
continuing to be painful with feelings of ongoing injury. While Plaintiffs
doctor was reviewing the hospital report of the events, she stated that

Plaintiff was not assaulted, ...she was just paranoid. Plaintiffs doctor was

basing her decision on the fact that Plaintiff's medical records stated that it

11
Case 1:20-mc-91087-LTS Document1 Filed 02/14/20 Page 12 of 15

was Plaintiff who assaulted 3 people. As a LMHC who has worked for
almost 20 years with victims of Trauma, the worst thing anyone can do is to
blame the victim of for being responsible for her own injuries. Plaintiff
cancelled the relationship with her Physician.

CLAIM AND REMEDY
Plaintiff is stating to this Federal Court That Officer Johnson_violated her
4th Amendment right of protection against unreasonable search and
seizures. Searches and SEIZURES under the 4th Amendment must be
reasonable; No EXCESSIVE FORCE should be used. It is clear that
Officer Johnson, with a previous motive of anger toward Plaintiff, used
excessive force, to force her to Unconstitutionally go to the Hospital.
Plaintiff's sustaining sever injuries while being denied the sugar to correct
her low blood sugar is evidence of this injustice. For the injuries sustained
Plaintiff has asked the Court for remedy of $15,000 (Emotional and
Physical Distress) and that the Defendant pay for all medical bills resulting
from the Assault. Currently, due to the lapse in Plaintiff medical care,
Plaintiff is awaiting the results of the damage to her nose from being
smashed onto the stairs.

Plaintiff will accept any remedy for injuries that a Jury determines.

12
Case 1:20-mc-91087-LTS Document1 Filed 02/14/20 Page 13 of 15

Cataldo Ambulance, supported this assault on Plaintiff, by falsely recording
in her Medical Record that Plaintiff assaulted 2 EMT’s and a Police Officer.
As the Ambulance employee did not witness any interaction between
Plaintiff and Officer Johnson, he placed this false information on record due
to the instruction of Officer Johnson. It is true Plaintiff was unfriendly to the
Ambulance employee, she was still emotionally impacted by the assault,
but this unfriendliness is not cause to violate Plaintiffs rights. This act
violates Federal law Title 18 USC section 1038, and meets the criteria for
Defamation. Thus Plaintiff is bringing this complaint under the laws of
Defamation. That this false recording resulted in injury to Plaintiff (loss of
Physician and medical care) she is deserving of Remedy. Plaintiff is
requesting this Federal Court to instruct Cataldo Ambulance to remove this
false information from Plaintiff's Medical Record. Plaintiff has attempted to
resolve this problem with Cataldo Ambulance, but they have refused to
comply with her request. It is the responsibility of this court to order Cataldo
to remove it’s false statements. As injuries resulted from their action Plaintiff
is asking $5,000. in damages and Plaintiff is requesting the court to erase

Plaintiffs debt to this organization for the unconstitutional transport of her.

13
Case 1:20-mc-91087-LTS Document1 Filed 02/14/20 Page 14 of 15

Thank you, Jody Elliott LMHC, February 13th 2020
only

All parties have been notified of this request. > Fe eo micer

Jounsenr

ody Chef (MHO ~ 2~ /3-2

14
2 - 1#- 2€Case 1:20-mc-91087-LTS Document1 Filed 02/14/20 Page 15 of 15

_

_ a
CERT IF y THAT wand ee th

—

L Topy Ellie LMHC ,

}

A é Sis
a os ? f

cet. Fnith BASIS
Frat THEE je A QQ

Avo NEE? for the Frlung

pty Lb List LMU C_

    

 
